IN THE SUPREME COURT OF NORTH CAROLINA

                                         2022-NCSC-7
                                         No. 60PA21

                                    Filed 11 February 2022
     IN THE MATTER OF: K.S.



           On discretionary review pursuant to N.C.G.S. § 7A-31 from a unanimous,

     unpublished decision of the Court of Appeals, No. COA20-271, 2020 WL 7974420

     (N.C. Ct. App. Dec. 31, 2020) (unpublished), affirming in part, reversing in part, and

     remanding an order entered on 14 January 2020 by Judge Luis J. Olivera in District

     Court, Cumberland County. Heard in the Supreme Court on 8 November 2021.


           Patrick A. Kuchyt for petitioner-appellant Cumberland County Department of
           Social Services; and Michelle FormyDuval Lynch for appellant Guardian ad
           Litem.

           J. Thomas Diepenbrock for respondent-appellee mother.


           BERGER, Justice.

¶1         When reviewing a lower court’s order, the appellate court must be ever

     cognizant of the proper standard of review. Because we conclude the Court of Appeals

     failed to apply the proper standard of review, we vacate the decision below and

     remand to the Court of Appeals with instructions to conduct a de novo review.

                       I.   Factual and Procedural Background
                                               IN RE K.S.

                                               2022-NCSC-7

                                           Opinion of the Court



¶2         On May 26, 2019, Kelly1 was born to respondent-mother and father. The

     Cumberland County Department of Social Services (DSS) filed a juvenile petition

     three days later alleging Kelly to be a neglected and dependent juvenile. On October

     4, 2019, DSS filed an amended juvenile petition with additional factual allegations.

     Following a judicial settlement conference, DSS, respondent-mother, and the

     guardian ad litem executed a “Stipulation Agreement and Written Agreement for

     Consent Adjudication Order Per 7B-801(b1)” (Stipulation Agreement).

¶3         As part of the Stipulation Agreement, the parties agreed that the following

     factual allegations set forth in the amended petition were true and accurate at the

     time the amended petition was filed:

                    1. [DSS] received a Child Protective Services (CPS)
                       referral on 05/27/2019 concerning the safety of [Kelly].

                    2. [Respondent-mother] named [father] as [Kelly’s]
                       biological father. [Father] signed the Affidavit of
                       Paternity as to [Kelly] and his name appears on
                       [Kelly’s] birth certificate.

                    3. [Respondent-mother] and [father] have two older
                       children who are currently in the custody of [DSS] . . . .
                       Furthermore, [respondent-mother and father] have an
                       older child that was placed in the legal and physical
                       custody of a relative . . . .

                    4. The oldest child . . . was adjudicated abused and
                       neglected on 2/1/16 based on [father] physically abusing
                       the child and the child having sustained severe injuries.
                       The child was approximately three months old when the


           1   Pseudonyms are used in this opinion to protect the juveniles’ identities.
                          IN RE K.S.

                         2022-NCSC-7

                      Opinion of the Court



   abuse occurred. [Father] pled guilty and was convicted
   of felony child abuse. . . .

5. On 1/18/17, the juvenile [Kori] . . . , a sibling of [Kelly]
   and a child of [respondent-mother and father] was
   adjudicated dependent, and on 5/10/18, the juvenile
   [Kori] . . . , a sibling of [Kelly] and another child of
   [respondent-mother and father] was adjudicated
   neglected. These adjudications were based on the
   adjudication of the older child . . . and [respondent-
   mother and father] had not alleviated the conditions for
   which that child was removed from their care. At the
   time of said adjudications, [respondent-mother and
   father] continued to be involved in a relationship with
   each other. . . .

   ....

10. At the time of the filing of the original petition,
    [respondent-mother and father] stated they did not
    have essential necessities for [Kelly].

   ....

12. [Respondent-mother and father] admitted to Ms.
    Frances Holstein [(Kelly’s kinship placement)] in June
    2019 that on June 15, 2019, they were involved in a
    verbal and physical altercation with each other in the
    presence of the juvenile [April] . . . when [respondent-
    mother] drove [father] and the juvenile [April] in a
    vehicle. Based on said admissions, [respondent-mother]
    hit [father] and [father] hit [respondent-mother]. In
    addition, [father] physically choked [respondent-
    mother] after grabbing her. During these admissions to
    Ms. Frances Holstein, [respondent-mother] admitted
    that she knew [father] was not allowed around [April]
    when [respondent-mother] allowed [father] into the
    vehicle with [April] . . ..

13. [Father] further admitted to Ms. Frances Holstein that
    the June 15, 2019 altercation occurred as a result of
                                            IN RE K.S.

                                           2022-NCSC-7

                                        Opinion of the Court



                     [father] telling the juvenile [April] that he would bite
                     [April] back after [April] bit him, [respondent-mother]
                     taking [father’s] statement seriously, [respondent-
                     mother]      hitting    [father],   [respondent-mother]
                     beginning to drive like a maniac with [April] in the
                     vehicle, and [father] trying to grab [respondent-
                     mother].

                  14. Pursuant to the last order of the [trial c]ourt in [the
                      sibling’s juvenile case], [father] was not allowed any
                      contact with the juvenile [April] . . . and that remained
                      the order of the [trial c]ourt at the time of the June 15,
                      2019 incident.

                  15. [Respondent-mother] admitted to the [ ] social worker
                      that an altercation occurred in June 2019 between her
                      and [father] when [respondent-mother] picked [father]
                      up after [father] demanded a car ride.

¶4         In addition to the facts set forth above, the parties stipulated that the

     allegations that led to removal of the juvenile were true and accurate and existed at

     the time of the filing of the amended petition. Among those facts were the current

     and prior CPS history; father’s conviction for felony child abuse of Kelly’s sibling,

     April; unstable housing; and domestic violence issues between respondent-mother

     and father. Respondent-mother reserved her right to argue before the trial court

     whether the stipulated facts were sufficient to support an adjudication of neglect.

¶5         Based on these admissions by respondent-mother, in addition to the testimony

     of a social worker, the trial court adopted the above factual allegations as findings of

     fact. The trial court found that the evidence presented was sufficient to support an

     adjudication of dependency.     Further, and without explanation, the trial court
                                              IN RE K.S.

                                             2022-NCSC-7

                                          Opinion of the Court



     dismissed the claim of neglect. Respondent-mother appealed the adjudication of

     dependency, and DSS cross-appealed the trial court’s dismissal of the claim of

     neglect.2

¶6          In affirming the trial court’s dismissal of the claim of neglect, the Court of

     Appeals noted that “the parties do not challenge the evidentiary underpinnings of

     these findings of fact, but rather the legal import of these findings.” In re K.S., No.

     COA20-271, 2020 WL 7974420, at *5 (N.C. Ct. App. Dec. 31, 2020) (unpublished).

     Regarding the prior adjudications of Kelly’s siblings, the Court of Appeals stated that

     the weight of such “is left to the discretion of the trial court.” In re K.S., 2020 WL

     7974420, at *6. Concerning the verbal and physical altercation between respondent-

     mother and father and the violation of a court order, the Court of Appeals discussed

     how such “did not, as a matter of law, compel a conclusion that Kelly was neglected,”

     because the altercation, standing alone, was not dispositive on the issue of neglect.

     Id.

¶7          The Court of Appeals concluded the trial court did not err in dismissing the

     neglect claim. In doing so, the Court of Appeals stated that “[w]hile another judge

     may have adjudicated Kelly as neglected based on the stipulated facts of the instant

     case,” id., it was not permitted to reach such a conclusion as “appellate courts may




            2 This Court allowed discretionary review only on issues related to neglect. Thus, the
     issue of dependency is not before us.
                                             IN RE K.S.

                                             2022-NCSC-7

                                       Opinion of the Court



     not reweigh the underlying evidence presented at trial[,]” id. (quoting In re J.A.M.,

     372 N.C. 1, 11, 822 S.E.2d 693, 700 (2019)). The Court of Appeals went on to conclude

     “that the findings might support a conclusion of neglect; nevertheless, the findings do

     not compel such a conclusion, given the discretion we afford the trial courts in making

     such a determination.” In re K.S., 2020 WL 7974420, at *6. “In other words,” the

     Court of Appeals stated, “we cannot say as a matter of law that the trial court erred

     by failing to conclude that Kelly was a neglected juvenile.” Id.

                                       II.     Analysis

¶8         An appellate court reviews a trial court’s adjudication “to determine whether

     the findings are supported by clear, cogent and convincing evidence and the findings

     support the conclusions of law.” In re Montgomery, 311 N.C. 101, 111, 316 S.E.2d

     246, 253 (1984).3 “Where no exception is taken to a finding of fact by the trial court,

     the finding is presumed to be supported by competent evidence and is binding on

     appeal.”   Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991).

     Conclusions of law made by the trial court are reviewable de novo on appeal. In re

     C.B.C., 373 N.C. 16, 19, 832 S.E.2d 692, 695 (2019). An appeal de novo is one “in

     which the appellate court uses the trial court’s record but reviews the evidence and



           3 We recognize that In re Montgomery and In re C.B.C. reviewed orders terminating
     parental rights pursuant to what is currently N.C.G.S. § 7B-1109. Although this case
     concerns an adjudication order entered pursuant to N.C.G.S. § 7B-800, et seq., both
     determinations rely upon and relate to the definitions found in the current version of
     N.C.G.S. § 7B-101, and therefore, we employ the same standard of review.
                                             IN RE K.S.

                                            2022-NCSC-7

                                         Opinion of the Court



     law without deference to the trial court’s rulings.” Appeal De Novo, Black’s Law

     Dictionary (11th ed. 2019). “Under a de novo review, the court considers the matter

     anew and freely substitutes its own judgment for that of the [trial court].” In re

     T.M.L., 377 N.C. 369, 2021-NCSC-55, ¶ 15 (alteration in original) (quoting In re

     C.V.D.C., 374 N.C. 525, 530, 843 S.E.2d 202, 205 (2020)).

¶9         A neglected juvenile is one “whose parent, guardian, custodian, or

     caretaker . . . [d]oes not provide proper care, supervision, or discipline[;] . . . [or who

     c]reates or allows to be created a living environment that is injurious to the juvenile’s

     welfare.”   N.C.G.S. § 7B-101(15) (2021).        Traditionally, “there [must] be some

     physical, mental, or emotional impairment of the juvenile or a substantial risk of such

     impairment as a consequence of the failure to provide ‘proper care, supervision, or

     discipline’ in order to adjudicate a juvenile neglected.” In re E.P., 183 N.C. App. 301,

     307, 645 S.E.2d 772, 775 (quoting In re Helms, 127 N.C. App. 505, 511, 491 S.E.2d

     672, 676 (1997)), aff’d per curiam, 362 N.C. 82, 653 S.E.2d 143 (2007). “In neglect

     cases involving newborns, ‘the decision of the trial court must of necessity be

     predictive in nature, as the trial court must assess whether there is a substantial risk

     of future abuse or neglect of a child based on the historical facts of the case.’ ” In re

     J.A.M., 372 N.C. at 9, 822 S.E.2d at 698–99 (quoting In re McLean, 135 N.C. App.

     387, 396, 521 S.E.2d 121, 127 (1999)).
                                              IN RE K.S.

                                             2022-NCSC-7

                                          Opinion of the Court



¶ 10         Here, the trial court’s findings of fact are largely based on facts agreed upon

       by the parties in the Stipulation Agreement and, thus, are supported by sufficient

       evidence.   Further, as neither party challenges any of those findings, they are

       presumed to be supported by competent evidence and are binding on appeal.

       Koufman, 330 N.C. at 97, 408 S.E.2d at 731. With the facts in this case being

       supported by competent evidence and binding, the Court of Appeals was presented

       with the task of determining whether those facts supported the conclusion of law that

       Kelly was a neglected juvenile. Stated differently, the Court of Appeals was to decide

       whether the facts contained in the Stipulation Agreement supported the conclusion

       that respondent-mother did not provide proper care, supervision, or discipline; or that

       there is a substantial risk of future abuse or neglect. N.C.G.S. § 7B-101(15).

¶ 11         De novo review of an adjudication of neglect or dismissal of a claim of neglect

       does not allow a reweighing of the evidence. Nor does it require deference to the trial

       court. The Court of Appeals did not decide whether, from its review, the findings of

       fact support the conclusion of law that Kelly is a neglected juvenile pursuant to

       N.C.G.S. § 7B-101(15). Rather, the Court of Appeals stated that “another judge may

       have adjudicated Kelly as neglected based on the stipulated facts”; “the findings

       might support a conclusion of neglect”; and it could not “say as a matter of law that

       the trial court erred by failing to conclude that Kelly was a neglected juvenile.” In re

       K.S., 2020 WL 7974420, at *6.       Such speculation is not appropriate under the
                                                IN RE K.S.

                                               2022-NCSC-7

                                            Opinion of the Court



       applicable standard of review. Instead, under a de novo review, the Court of Appeals

       was tasked with determining whether or not, from its review, the findings of fact

       supported a conclusion of neglect.

¶ 12         The Court of Appeals failed to conduct a proper de novo review on the issue of

       neglect. It did not discuss whether the findings of fact derived from the Stipulation

       Agreement were sufficient to conclude as a matter of law that Kelly should be

       adjudicated a neglected juvenile. Rather, the Court of Appeals’ analysis showed

       improper deference to the trial court’s conclusion of law. As such, we remand to the

       Court of Appeals with instructions to conduct a de novo review consistent with this

       opinion. By virtue of the result here, we need not address the remaining issues.

                                      III.      Conclusion

¶ 13         For the foregoing reasons, we vacate the decision of the Court of Appeals and

       remand with instructions to apply the proper standard of review.

             VACATED AND REMANDED.